Title: From James Madison to Robert Bowie, 6 December 1803 (Abstract)
From: Madison, James
To: Bowie, Robert


6 December 1803, Department of State. “The Secretary of State presents his respects to the Governor of Maryland and has the honor to enclose a communication, which he received open from William Pinkney Esqr. The Secretary takes this occasion to observe, that the Resolution of the Council of Maryland of the 5th. of August last, authorising that Gentleman to relinquish any sum not exceeding ten thousand pounds sterling out of the stock in question, was forwarded to him in a letter from this Department dated in the same month.”
 

   
   RC (MdAA); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand; unsigned. For enclosure, see n. 2.




   
   Revolutionary War veteran Robert Bowie (1750–1818) replaced John Mercer as governor of Maryland on 15 Nov. 1803. He had been a member of the Maryland House of Delegates, 1785–86, 1788–90, and 1801–3. He was reelected governor in 1804, 1805, and 1811 and was a strong supporter of the War of 1812 (Sobel and Raimo, Biographical Directory of the Governors, 2:650–51).



   
   For William Pinkney to JM, 22 Oct. 1803, dealing with the issue of the Maryland bank stock, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:565–66.



   
   See ibid., 5:303 n. 2.


